— Order of disposition, Family Court, New York County (Jeffry H. Gallet, F.C.J.), entered May 22, 1991, which adjudicated appellant a juvenile delinquent upon a finding that he committed acts which, if committed by an adult, would have constituted the crime of grand larceny in the fourth degree, and placed him with the Division for Youth, Title III, for 18 months, unanimously affirmed, without costs.
Viewing the evidence in the light most favorable to the Presentment Agency and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the evidence is sufficient as a matter of law to prove appellant’s identity as the perpetrator of the crime. The complainant viewed appellant at close range for fifteen to twenty minutes before appellant grabbed the 14-karat gold chain from the top of complainant’s pants. The accuracy of the identification merely presented an issue of fact for the court to assess in determining the credibility of the witnesses (People v Gruttola, 43 NY2d 116, 122). Further, the testimony that appellant grabbed the chain from the complainant and *532failed to return it permitted the inference to be drawn that appellant intended to steal the complainant’s property. (See, People v Barnes, 50 NY2d 375, 381.)
We have considered appellant’s other claims and find them to be without merit. Concur — Milonas, J. P., Wallach, Kassal and Rubin, JJ.